Citation Nr: 1114561	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-05 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for status post residuals of squamous cell carcinoma at the base of the tongue, to include as a result of exposure to herbicides.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.  This case came before the Board of Veterans' Appeals (Board) initially on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, continued the denial of service connection for residuals, status post treatment for squamous cell carcinoma, base of tongue (claimed as cancer throat area/tongue area), and of a rating in excess of 10 percent for bilateral hearing loss.  

In June 2009, the Board remanded the case for further development.  The case has been returned to the Board for further appellate action.

The Board notes that, in a November 2008 statement, the Veteran indicated that he wanted to appeal previous decisions related to his claims for service connection for high blood pressure, chronic obstructive pulmonary disease (COPD), a thyroid condition and a stomach condition, all due to herbicide exposure.  The Veteran was denied service connection for hypertension in a July 2006 rating decision.  The denial was continued in the November 2006 rating decision on appeal.  The Veteran did not file a timely appeal with regard to the issue of service connection for hypertension and the decision became final.  The record also does not reflect that the issues of entitlement to service connection for COPD, a thyroid condition or a stomach condition, have been adjudicated.  The issue of new and material evidence to reopen the claim of entitlement to service connection for hypertension (also claimed as heart problems and high blood pressure), to include as due to herbicide exposure, as well as the claims for entitlement to service connection for COPD, a thyroid condition and a stomach condition, all claimed as due to herbicide exposure, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran was afforded his most recent VA audiology examinations in connection with his claim for an increased rating for his bilateral hearing loss in March 2006 and April 2010.  While the examiners provided audiometric findings, they did not comment on the functional effects caused by the hearing disability.  The Veteran has consistently reported that his hearing loss has a negative effect on his employment because, although he can hear, he has difficulty understanding what people are saying.  The April 2010 examiner opined that hearing loss does not render an individual unemployable and that gainful employment should be possible with state of the art amplification, assistive technology and/or vocational rehabilitation.  He also noted that the Veteran used appropriate hearing aids provided by the Dallas VA Medical Center (VAMC).  However, the Veteran, along with his family members and co-workers, has also reported that the Veteran's hearing loss affects not only his employment, but also his safety, as he is not able to hear fire and smoke alarms, his ability to participate in social activities, his ability to drive because he can't hear things like safety whistles and sirens, and his ability to engage in normal everyday conversations outside of work.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Another examination is necessary.  

Because it appears that the Veteran's claim for an increased rating for bilateral hearing loss might be eligible for extraschedular consideration under 38 C.F.R. § 3.321(b)(1), this matter should be reviewed for consideration of whether it should be referred to the Under Secretary for Benefits or the Director of the C&P Service for extraschedular consideration.  Accordingly, remand of this matter is warranted.

The Board also notes that, in a September 2010 statement, the Veteran reported that he had met with Dr. Tillman in the Audiology Department at the Dallas VAMC that month.  These treatment records are not currently associated with the claims file.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available VA medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2) (2010).

Similarly, the Veteran indicated that he had received private treatment for his squamous cell carcinoma from J. M. M., M. D.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, on remand, VA should request that the Veteran provide authorization to enable it to obtain additional outstanding private medical records.

The Board also notes that, in a September 2010 statement, the Veteran indicated that he was still in disagreement with the findings related to both of his claims remaining on appeal, stating that he would be glad to attend a hearing.  Clarification is needed as to whether the Veteran is requesting a hearing in connection with the claims on appeal, and, if so, what type.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the North Texas VA Health Care System, particularly since December 14, 2004, including records of an appointment with Dr. Tillman in the Audiology Department in September 2010.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran identify private health care providers who have treated him for any of the claimed disabilities and ask him to provide authorization to enable VA to obtain all outstanding pertinent records, to include records from Dr. J. M. Moore, since April 23, 2009.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All records and/or responses received should be associated with the claims file.

Also ask the Veteran and his representative, to clarify whether the Veteran wants a hearing in association with the claims on appeal, and, if so, what type of hearing he desires.  If requested, schedule the Veteran for a hearing before a member of the Board or before a Decision Review Officer at the RO.

3.  After completion of 1 and 2 above, schedule the Veteran for a VA audiological examination in accord with Training Letter No. 10-02, to determine the severity of his service-connected bilateral hearing loss.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and lay statements and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished and all clinical findings should be reported in detail.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability pursuant to the decision in Martinak, cited to above.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's claims on appeal, in light of all pertinent evidence and legal authority.  Document consideration of whether "staged rating," pursuant to the holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether referral to the Under Secretary for Benefits or the Director of the C&P Service (or any other appropriate VA official) for the purpose of considering whether an extraschedular rating may be assigned for the Veteran's bilateral hearing loss, is warranted.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative addressing all evidence received since the August 2010 SSOC; and provide them with an opportunity to respond, before the case is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


